AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT (the “Agreement”) is dated as of July 11, 2003 and amended and restated effective March 5, 2008 by and among Tempur-Pedic International Inc. (the “Company”), Tempur World, LLC, as successor to Tempur World, Inc. (“Tempur World”), and Dale Williams, an individual (“Employee”). RECITALS WHEREAS, Tempur World, Inc. and the Employee have entered into an Employment and Noncompetition Agreement dated July 11, 2003 (the “Original Agreement”). WHEREAS, Tempur World desires to assign the Original Agreement to the Company, and the Company desires to assume the Original Agreement. WHEREAS, the Company, Tempur World and Employee wish to amend and restate the Original Agreement by entering into this Agreement. NOW THEREFORE, in consideration of the premises and the mutual agreements and covenants contained herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by the Company and Employee; Tempur World hereby assigns to the Company all Tempur World’s rights, obligations and interests as employer under the Original Agreement and the Company agrees to assume and to perform all of the terms, covenants and conditions required to be performed on the part of the Company under the Original Agreement effective immediately.Employee consents to Tempur World’s assignment and the Company’s assumption of the Original Agreement. The Company and the Employee agree to amend and restate the Original Agreement in its entirety to read as follows: ARTICLE I EMPLOYMENT 1.1Term of Employment.The Company employs Employee, and Employee accepts employment by the Company, for the period commencing on July 7, 2003, and ending on July 6, 2004, subject to earlier termination following the initial Employment
